DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 8, 16-18, and 24  in the reply filed on 03/24/2022 is acknowledged.
Applicant’s amendment of claim 21 in the reply filed on 03/24/2022 is acknowledged.
Claims 1-7, 9-15, 19-23, and 25 are under consideration in this Office Action. 
Drawings
The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device isolation insulating layer is not formed between each adjacent two of the plurality of active regions must be shown or the features canceled from the claims 11-15 and 19-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the device isolation insulating layer is not formed between each adjacent two of the plurality of active regions
Claims 11-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the device isolation insulating layer is not formed between each adjacent two of the plurality of active regions.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/24/2022, with respect to claims 1- 7 and 10 have been fully considered and are persuasive.  The rejection of claims 1- 7 and 10  has been withdrawn. 

Applicant's arguments filed 03/24/2022 in respect to Drawings Objection have been fully considered but they are not persuasive. 
It is argued, at page 7 of the remarks, that
 “The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the device isolation insulating layer must be shown or the feature(s) canceled from the claims 11-15 and 19-20. No new matter should be entered. See Office Action at page 2. 
Claim 11 recites "wherein a device isolation insulating layer is not formed between each adjacent two of the plurality of active regions". Support for this claim limitation can be found at least at paragraph [0090] of the present application, which recites "The upper gate metal layer 234 may be formed only in the device isolation region IR of the substrate 200. In other words, the upper gate metal layer 234 may not be formed in the active region AR of the substrate 200. For example, the upper gate metal layer 234 may be formed between each adjacent two of a plurality of active regions AR, and a device isolation insulating layer may not be formed between each adjacent two of the plurality of active regions AR." Since the device isolation insulating layer is not formed as indicated in claim 11, it cannot be shown in the drawings. Therefore, the requirement "The drawings must show every feature of the invention specified in the claims." cannot be applied to this claim. Accordingly, Applicants respectfully request that the objection of drawings under 37 CFR 1.83(a) be withdrawn.”  Emphasis added.

However, the adjacent two of the plurality of active regions AR formed with no the device isolation insulating layer IR can be shown. Let’s note that Applicant’s Fig. 5B shows two AR with IR between them. 
Therefore, Drawings stand objected.

Applicant's arguments filed 03/24/2022 in respect to §112 Rejection have been fully considered but they are not persuasive. 
It is argued, at pages 7-9 of the remarks, that
“Rejection of Claims under 35 U.S.C. § 112 
Claims 11-15 and 19-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for  applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the device isolation insulating layer. See Office Action at pages 6-8. 
The Examiner stated "Claims 11-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the device isolation insulating layer." Applicants respectfully disagree. Claim 11 recites "wherein a device isolation insulating layer is not formed between each adjacent two of the plurality of active regions". Paragraph [0090] of the present application clearly indicates that the device isolation insulating layer may not be formed between each adjacent two of the plurality of active regions AR. Since the device isolation insulating layer is not formed as indicated in claim 11, it cannot be shown in the drawings. Therefore, the requirement "The drawings must show every feature of the invention specified in the claims." cannot be applied to claim 11. In other words, the drawings cannot show a non-existing feature. In addition, the subject matter of "a device isolation insulating layer is not formed between each adjacent two of the plurality of active regions" is extensively described in the specification at many places, for example, at least at paragraphs [0035], [0055], [0067], [0068], [0086], [0090], [00104] and [00119], and thus, one skilled in the art is able to make and/or use the invention based on these descriptions. As described at paragraphs [0055], [0068] and [00104], the process of forming the device isolation structure by etching the oxide semiconductor layer 120 is omitted, and the device isolation structure for partitioning the active region AR is unnecessary for the present 8 application. As described at paragraphs, [0035], [0067], [0086], [0090] and [00119], the device isolation insulating layer is a device isolation structure which is a physical component used to electrically insulate the adjacent active regions. Accordingly, withdrawal of the rejection of claims 11-15 and 19-20 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph is respectfully requested.” Emphasis added.

However, the adjacent two of the plurality of active regions AR formed with no the device isolation insulating layer IR can be shown. Let’s note that Applicant’s Fig. 5B shows two AR with IR between them. 
Therefore,  claims 11-15 and 19-20 stand rejected.

Allowable Subject Matter
Claims 1-7, 9-10, 21-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Ando et al., US 2017/0317111 discloses all limitations of claim 1 except for that “an oxide semiconductor layer covering a top surface of the flat plate structure and continuously arranged on a top surface of the substrate in the active region and the device isolation region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 21, Ando et al., US 2017/0317111 discloses all limitations of claim 21 except for that “the oxide semiconductor layer being formed without a breakage across the plurality of active regions and the device isolation region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893